DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9/7/2021, with respect to 35 USC 112(f) interpretation have been fully considered and are persuasive.  The 35 USC 112(f) interpretation has been withdrawn. 
Applicant's arguments with regards to 35 USC 102 have been fully considered but they are not persuasive. The argument that Wadia does not teach the pressure fluctuations at a blade surface of the stator blade and pressure fluctuation inside the rotor blade passages was considered but the limitations recites "wherein the pressure or velocity fluctuation of the airflow at the different positions is selected from a group consisting of" therefore only one of the areas needs to be taught. The fifth pressure fluctuations between the blade tip and casing wall is taught by Wadia and admitted to being taught in the arguments Also, under BRI, the tip section between the casings is on a blades surface (the tip) and in a rotor blade passage. The rotor blade passage needs to be further defined to be inside the passages of the rotor blade if the applicant is not meaning the passage the rotor blades are located.
The rejection is updated below and made final necessitated by amendment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 10-15 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wadia et al. US 20090169356.
Regarding claim 1, Wadia discloses:
An apparatus for diagnosing and controlling aerodynamic stability of a compressor (Abstract), comprising: 
a sensor (Fig 7: 502), 
a signal processor (Fig 7: 500); and 
a controller (Fig 7: 100, 300, 600, 700), 
wherein the sensor is configured to measure pressure or velocity fluctuation of airflow at different positions inside the compressor in real time (Par 32: 502 is made to measure pressure at the tips of the blades), and 
to transmit real-time measurement signals obtained at the different positions to the signal processor (Fig 7: Par 35: 502 transfers signals to 500, 
the real-time measurement signals comprising a pressure or velocity fluctuation signal of the airflow measured in real time (Par 36: Signals are in real time), 
wherein the signal processor is configured to determine, according to the real-time measurement signals, a type and a spatial distribution of instability precursor of the compressor in operation (Par 36: the control system makes a stability correlation signal with an algorithm using the signals from the speed and pressure transducers), and 
to output a corresponding control strategy signal (Stability correlation signal (512) to the controller (Fig 7: 74 gives signal to 600 and 300), and 
wherein the controller performs a corresponding control action according to the received control strategy signal to regulate the stability of the compressor (Par 43: 300 uses a plasma actuator system until the instability mitigation is achieved).
wherein the pressure or velocity fluctuation of the airflow at the different positions is selected from a group consisting of: a first pressure fluctuation or a first velocity fluctuation at an duct inlet of a rotor blade passage, a second pressure fluctuation or a second velocity fluctuation at an duct outlet of a rotor blade passage, a third pressure fluctuation or a third velocity fluctuation at an duct inlet of a stator blade passage, and a fourth pressure fluctuation orPage 2PATENTAtty. Okt. No. CSPT/0002USN a fourth velocity fluctuation at an duct outlet of a stator blade passage in the compressor; a fifth pressure fluctuation between a rotor blade tip and a casing wall; a sixth pressure fluctuation at a blade surface of a stator blade; and a seventh pressure fluctuation inside the rotor blade passage (The limitation only needs one pressure fluctuation, however, the prior art teaches multiple positions: 1st pressure fluctuation: sensor 502 near the entrance of the passage; 2nd pressure fluctuation: sensor 502 near the outlet of the passage; 5th, 6th and 7th pressure fluctuation: Par 33- 34: Pressure is detected at tip region 52 and is on the casing 50).
Regarding claim 5, Wadia discloses:
wherein the signal processor comprises a central processor (Fig 7: 510), Page 4PATENTAtty. Dkt. No. CSPT/0002 USNwherein the central processor is configured to extract a characteristic parameter (Fig 3: 116) of a pressure or velocity fluctuation in the real-time measurement signals (116 is extracted by 510), and to compare the characteristic parameter with a threshold value (Par 36: pre-set threshold level) to determine a stable state of the compressor in real time (Fig 3); and wherein the characteristic parameter comprises at least one of a frequency spectral characteristic (Sampled at a frequency of 200 KHz), a correlation characteristic or a propagation characteristic (Stability correlation signal 512), and the threshold value is a preset critical value of the pressure or velocity fluctuation of the airflow in the compressor at which the airflow is changed from a stable state to an unstable state (Stall line 112).
Regarding claim 6, Wadia discloses:
wherein the controller comprises a driving module (Fig 7: 72) and an actuation module (100), wherein the driving module receives the control strategy signal transmitted by the signal processor (500 transfers signal 512 to 600 to 72), and outputs a corresponding execution signal to the actuation module according to the control strategy signal (Signal is then sent to 100), and wherein the actuation module regulates the stability of the compressor according to the execution signal (100 regulates by 60).
Regarding claim 7, Wadia discloses:
wherein the actuation module comprises at least one of an inlet adjustable guide blade (40), a self-recirculating injection device (62 and 64 can produce a range of plasma from voltages from 3-20 kV; 20 kV), a micro injection device (62 and 64 can produce a range of plasma from voltages from 3-20 kV; 3 kV), and a casing treatment device (63).           
Regarding claim 10, Wadia discloses:
A method for diagnosing and controlling stability of a compressor (Abstract), comprising: Page 5PATENTAtty. Dkt. No. CSPT/0002 USN
measuring one or more fluctuation signals of an airflow at one or more positions inside the compressor in real time (Fig 7: Par 35: 502 transfers signals to 500) with a sensor of an apparatus (Fig 7: 502), and 
transmitting one or more real-time measurement signals obtained at the one or more different positions to a signal processor (Fig 7: 500), 
wherein the apparatus comprises the sensor (Fig 7: 502), 
the signal processor (Fig 7: 500) and 
a controller (Fig 7: 100, 300, 600, 700); 
determining, according to the one or more real-time measurement signals, a type and a spatial distribution of an instability precursor of the compressor in operation with the signal processor (Par 36: the control system makes a stability correlation signal with an algorithm using the signals from the speed and pressure transducers), and 
outputting one or more control strategy signals (Stability correlation signal (512) to the controller (Fig 7: 74 gives signal to 600 and 300);
performing one or more corresponding control actions according to one or more received outputs of the one or more control strategy signals with the controller to regulate the stability of the compressor (Par 43: 300 uses a plasma actuator system until the instability mitigation is achieved), wherein the pressure or velocity fluctuation of the airflow at the different positions is selected from a group consisting of: a first pressure fluctuation or a first velocity fluctuation at an duct inlet of a rotor blade passage, a second pressure fluctuation or a second velocity fluctuation at an duct outlet of a rotor blade passage, a third pressure fluctuation or a third velocity fluctuation at an duct inlet of a stator blade passage, and a fourth pressure fluctuation orPage 2PATENTAtty. Okt. No. CSPT/0002USN a fourth velocity fluctuation at an duct outlet of a stator blade passage in the compressor; a fifth pressure fluctuation between a rotor blade tip and a casing wall; a sixth pressure fluctuation at a blade surface of a stator blade; and a seventh pressure fluctuation inside the rotor blade passage (The limitation only needs one pressure fluctuation, however, the prior art teaches multiple 1st pressure fluctuation: sensor 502 near the entrance of the passage; 2nd pressure fluctuation: sensor 502 near the outlet of the passage; 5th, 6th and 7th pressure fluctuation: Par 33- 34: Pressure is detected at tip region 52 and is on the casing 50).
Regarding claim 11, Wadia discloses:
wherein the one or more fluctuation signals comprises one or more pressure fluctuation signals of the airflow (Par 36: the signals from the speed and pressure transducers).
Regarding claim 12, Wadia discloses:
wherein the one or more fluctuation signals comprises one or more velocity fluctuation signals of the airflow (Par 36: the signals from the speed and pressure transducers).
Regarding claim 13, Wadia discloses:
wherein the determining the type and the spatial distribution of the instability precursor of the compressor further comprises: extracting a characteristic parameter of a pressure fluctuation of the airflow from the one or more real-time measurement signals within the signal processor (Fig 3: Par 36: the signals from the speed and pressure transducers), wherein the characteristic parameter comprises at least one of a frequency spectral characteristic (Sampled at a frequency of 200 KHz), a correlation characteristic (Stability correlation signal 512), or a propagation characteristic; 
determining by the signal processor whether the characteristic parameter reaches or exceeds a threshold value that is a preset critical value of the pressure or Page 6PATENTAtty. Dkt. No. CSPT/0002 USNvelocity fluctuation of the airflow in the compressor at which the airflow is changed from a stable state to an unstable state (Stall line 112); and outputting the one or more control strategy signals from the signal processor to the controller when the characteristic parameter reaches or exceeds the threshold value (Par 43: 300 uses a plasma actuator system until the instability mitigation is achieved).
Regarding claim 14, Wadia discloses: 
wherein the determining the type and the spatial distribution of the instability precursor of the compressor further comprises: extracting a characteristic parameter of a pressure fluctuation of the airflow from the one or more real-time measurement signals within the signal processor (Fig 3: Par 36: the signals from the speed and pressure transducers), wherein the characteristic parameter comprises at least one of a frequency spectral characteristic (Sampled at a frequency of 200 KHz), a correlation characteristic (Stability correlation signal 512), or a propagation characteristic; 
determining by the signal processor whether the characteristic parameter reaches or exceeds a threshold value that is a preset critical value of the pressure or Page 6PATENTAtty. Dkt. No. CSPT/0002 USNvelocity fluctuation of the airflow in the compressor at which the airflow is changed from a stable state to an unstable state (Stall line 112); and outputting the one or more control strategy signals from the signal processor to the controller when the characteristic parameter reaches or exceeds the threshold value (Par 43: 300 uses a plasma actuator system until the instability mitigation is achieved).
Regarding claim 15, Wadia discloses:
wherein the sensor is configured to measure the one or more fluctuation signals of the airflow at different positions inside the compressor in real time (Fig 2: 502 in different positions), and to transmit the one or more real-time measurement signals obtained at the different positions to the signal processor (Fig 7: Par 35: 502 transfers signals to 500), the one or more real-time measurement signals includes the one or more fluctuation signals of the airflow measured in real time (Par 36: Signals are in real time), wherein the signal processor is configured to determine, according to the one or more real-time measurement signals, a type and a spatial distribution of Page 7PATENTAtty. Dkt. No. CSPT/0002 USNinstability precursor of the compressor in operation, and to output a corresponding control strategy signal to the controller (Par 36: the control system makes a stability correlation signal with an algorithm using the signals from the speed and pressure transducers), and wherein the controller performs a corresponding control action according to the one or more received control strategy signals to regulate the stability of the compressor (Par 43: 300 uses a plasma actuator system until the instability mitigation is achieved).
Regarding claim 19, Wadia discloses:
wherein the signal processor comprises a central processor (Fig 7: 510), Page 4PATENTAtty. Dkt. No. CSPT/0002 USNwherein the central processor is configured to extract a characteristic parameter (Fig 3: 116) of a pressure or velocity fluctuation in the real-time measurement signals (116 is extracted by 510), and to compare the characteristic parameter with a threshold value (Par 36: pre-set threshold level) to determine a stable state of the compressor in real time (Fig 3); and wherein the characteristic parameter comprises at least one of a frequency spectral characteristic (Sampled at a frequency of 200 KHz), a correlation characteristic or a propagation characteristic (Stability correlation signal 512), and the threshold value is a preset critical value of the pressure or velocity fluctuation of the airflow in the compressor at which the airflow is changed from a stable state to an unstable state (Stall line 112).
Regarding claim 20, Wadia discloses:
wherein the controller comprises a driving module (Fig 7: 72) and an actuation module (100), wherein the driving module receives the control strategy signal transmitted by the signal processor (500 transfers signal 512 to 600 to 72), and outputs a corresponding execution signal to the actuation module according to the control strategy signal (Signal is then sent to 100), and wherein the actuation module regulates the stability of the compressor according to the execution signal (100 regulates by 60).
Regarding claim 21, Wadia discloses:
wherein the actuation module comprises at least one of an inlet adjustable guide blade (40), a self-recirculating injection device (62 and 64 , a micro injection device (62 and 64 can produce a range of plasma from voltages from 3-20 kV; 3 kV), and a casing treatment device (63).         
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wadia et al. US 20090169356 in view of Martis et al. US 20060101826.
Regarding claim 3, Wadia discloses:
wherein the sensor comprises a contact sensor (Fig 5: 502) comprising a dynamic pressure sensor, wherein the dynamic pressure sensor is arranged on casing wall in the compressor corresponding to a blade tip of a rotor blade (Par 33- 34: Pressure sensor is detected at tip region 52 and is on the casing 50), to measure a pressure fluctuation of the airflow at the rotor blade tip in the compressor in real time (Par 33- 34: Pressure is detected at tip region 52 and is on the casing 50)
However, Wadia is silent as to:
a dynamic probe
wherein the dynamic probe is arranged inside inlet and outlet ducts to measure the pressure or velocity fluctuation of the airflow in the inlet and outlet ducts of the rotor and stator blade passages in real time.
From the same field of endeavor, Martis teaches:
a dynamic probe (Fig 2:Sensor (18))
wherein the dynamic probe is arranged inside inlet and outlet ducts to measure the pressure or velocity fluctuation of the airflow in the inlet (Par 37: Pressure is measure in the ducts at the inlets).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wadia to have pressure measured at the inlet of the ducts because Martis is analogous in that the prior art is using the pressure to create a pressure ratio to compart to a threshold value to control the compressor to operate the compressor within the surge safety margins (Par 4).
Regarding claim 16, Wadia discloses: 
wherein the one or more fluctuation signals of the airflow at the different positions are selected form the group consisting of at least one pressure fluctuation signals measured a pressure fluctuation between a rotor blade tip and a casing wall (Par 33- 34: Pressure is detected at tip region 52 and is on the casing 50), a pressure fluctuation at a blade surface of the stator blade, and a pressure fluctuation inside the rotor blade passages, and combinations thereof (Par 33- 34: Pressure is detected at tip region 52 surface of the blade 40).
However, Wadia is silent as to:
at one or more inlet ducts of one or more rotor and stator blade passages in the compressor, at least one velocity fluctuation signals measured at one or more inlet ducts of one or more rotor and stator blade passages in the compressor, at least one pressure fluctuation signals measured at one or more outlet ducts of one or more rotor and stator blade passages in the compressor, at least one velocity fluctuation signals measured at one or more outlet ducts of one or more rotor and stator blade passages in the compressor
From the same field of endeavor, Martis teaches:
at one or more inlet ducts of one or more rotor and stator blade passages in the compressor, at least one velocity fluctuation signals measured at one or more inlet ducts of one or more rotor and stator blade passages in the compressor, at least one pressure fluctuation signals measured at one or more outlet ducts of one or more rotor and stator blade passages in the compressor, at least one velocity fluctuation signals measured at one or more outlet ducts of one or more rotor and stator blade passages in the compressor (Par 37: Pressure is measure in the ducts at the inlets).

Regarding claim 17, Wadia discloses:
wherein the sensor comprises a contact sensor (Fig 5: 502) comprising a dynamic pressure sensor, wherein the dynamic pressure sensor is arranged on casing wall in the compressor corresponding to a blade tip of a rotor blade (Par 33- 34: Pressure sensor is detected at tip region 52 and is on the casing 50), to measure a pressure fluctuation of the airflow at the rotor blade tip in the compressor in real time (Par 33- 34: Pressure is detected at tip region 52 and is on the casing 50)
However, Wadia is silent as to:
a dynamic probe
wherein the dynamic probe is arranged inside inlet and outlet ducts to measure the pressure or velocity fluctuation of the airflow in the inlet and outlet ducts of the rotor and stator blade passages in real time.
From the same field of endeavor, Martis teaches:
a dynamic probe (Fig 2:Sensor (18))
wherein the dynamic probe is arranged inside inlet and outlet ducts to measure the pressure or velocity fluctuation of the airflow in the inlet (Par 37: Pressure is measure in the ducts at the inlets).
.
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wadia et al. US 20090169356 in view of Martin et al. US 20160265452.
Regarding claim 4, Wadia discloses all of the above limitations. However is silent as to: 
wherein the sensor further comprises a non-contact sensor and the non-contact sensor comprises an optical measuring instrument; wherein the casing is a transparent casing, and the airflow in the compressor is added with reflective particles, and wherein the optical measuring instrument is disposed outside the casing to emit a laser light and receive a light signal reflected by the reflective particles in the airflow in the compressor, thus measuring in real time pressure or velocity fluctuation of the airflow inside the rotor and stator blade passages.
From the same field of endeavor, Martin teaches 
wherein the sensor further comprises a non-contact sensor (Par 38: Laser transducer) and the non-contact sensor comprises an optical measuring instrument (Fig 4: Sensor 108); wherein the casing is a transparent casing (Par 38: Laser transducer has housing of ducts). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wadia to have Martin to have a laser pressure transducer sensor to have a cost effective and durable laser pressure transducer (par 16).
 the airflow in the compressor is added with reflective particles, and wherein the optical measuring instrument is disposed outside the casing to emit a laser light and receive a light signal reflected by the reflective particles in the airflow of the compressor and measuring in real time pressure or velocity fluctuation of the airflow inside the rotor and stator blade passages.
Regarding claim 18, Wadia discloses all of the above limitations. However is silent as to: 
wherein the sensor further comprises a non-contact sensor and the non-contact sensor comprises an optical measuring instrument; wherein the casing is a transparent casing, and the airflow in the compressor is added with reflective particles, and wherein the optical measuring instrument is disposed outside the casing to emit a laser light and receive a light signal reflected by the reflective particles in the airflow in the compressor, thus measuring in real time pressure or velocity fluctuation of the airflow inside the rotor and stator blade passages.
From the same field of endeavor, Martin teaches 
wherein the sensor further comprises a non-contact sensor (Par 38: Laser transducer) and the non-contact sensor comprises an optical measuring instrument (Fig 4: Sensor 108); wherein the casing is a transparent casing (Par 38: Laser transducer has housing of ducts). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wadia to have Martin to have a laser 
The combination would result in: the airflow in the compressor is added with reflective particles, and wherein the optical measuring instrument is disposed outside the casing to emit a laser light and receive a light signal reflected by the reflective particles in the airflow of the compressor and measuring in real time pressure or velocity fluctuation of the airflow inside the rotor and stator blade passages.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745